internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-100953-00 cc tege eoeg teb district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference date legend issuer borrower bonds prior owner league state city affiliate dollar_figurea dollar_figureb c d tam-100953-00 e f g h i date year issues whether use of the borrower’s minor league franchise by the affiliate constitutes private_business_use under sec_141 of the internal_revenue_code if the affiliate’s use of the borrower’s minor league franchise constitutes private_business_use what is the amount of private_business_use that results from that use whether the affiliate’s use of the stadium hereinafter defined constitutes private business under sec_141 if the affiliate’s use of the stadium constitutes private_business_use what is the amount of private_business_use that results from that use whether the method of payment of debt service on the bonds constitutes private payments under sec_141 whether the lease payment-contribution hereinafter defined and the reimbursement payment-contribution hereinafter defined are properly characterized as an equity contribution by the city to the stadium if the lease payment-contribution and the reimbursement payment-contribution are properly characterized as an equity contribution by the city whether the concession area private seat area private use events and skyboxes are discrete areas to which that equity contribution may be allocated if the lease payment-contribution and the reimbursement payment-contribution are properly characterized as an equity contribution by the city whether stadium use days which are reserved for various private organizations event private uses are discrete areas to which that equity contribution may be allocated tam-100953-00 conclusions use of the borrower’s minor league franchise by the affiliate constitutes private_business_use under sec_141 of the internal_revenue_code the amount of private_business_use of the bond proceeds used to acquire the minor league franchise is use of the stadium by the affiliate constitutes private business under sec_141 the amount of private_business_use of the bond proceeds used to construct the minor league stadium by the affiliate i sec_76 percent it is not necessary to address this issue because the issuer concedes that the method of payment of debt service on the bonds constitutes private payments under sec_141 the lease payment-contribution and the reimbursement payment-contribution are not properly characterized as an equity contribution by the city to the stadium because the lease payment-contribution and the reimbursement payment- contribution are not properly characterized as an equity contribution by the city it is not necessary to address whether the concession area private seat area private use events and skyboxes are discrete areas to which the equity contribution may be allocated because the lease payment-contribution and the reimbursement payment- contribution are not properly characterized as an equity contribution by the city it is not necessary to address whether the event private uses are discrete areas to which the equity contribution may be allocated facts the issuer is a public not-for-profit corporation of the state and is equally controlled by the city and the county the issuer issued the bonds on date and loaned the proceeds to the borrower a 501_c_3_organization the borrower used the proceeds of the bonds to acquire a triple-a minor league baseball franchise the franchise to pay certain costs associated with the construction of a minor league baseball stadium the stadium to fund a debt service reserve fund for the bonds and to pay certain costs of issuance relating to the bonds tam-100953-00 the borrower used dollar_figurea of bond proceeds to acquire the franchise from the prior owner ownership of the franchise conveys membership in the league and the right to operate a minor league baseball club in a protected territory the team the protected territory is a specific geographic area in which no other minor league or major league team may be located the franchise has no termination_date the league is a voluntary association composed of the triple-a minor league baseball clubs within the league’s designated geographic territory the league is one of the various leagues that collectively make up minor league professional baseball the minor leagues through its articles of incorporation and bylaws the league regulates its member baseball clubs including the team the league is a member of the national association the national association is a voluntary association composed of the minor leagues and currently consists of classes of membership triple-a double-a single-a short-season a and rookie the national association is a party to the professional baseball agreement the pba with the national league of professional baseball clubs and the american league of professional baseball clubs together the major leagues the pba establishes the relationship between the major leagues and the minor leagues all national association members including the league and each of its member baseball clubs have the rights and obligations set forth in the pba and the rules adopted pursuant to the pba the pba incorporates the major league rules the mlrs as if they were part of the pba the mlrs govern professional baseball and include rules with respect to player selection player contracts major and minor league territorial rights minor league expansion regulation of minor league franchises and minor league playing facilities unless otherwise noted subsequent references to the pba are to the pba and the mlrs collectively ownership of the franchise includes the affiliation with a major league baseball club this affiliation is established under the terms of a player development contract which incorporates the pba prior to the purchase of the franchise by the borrower the prior owner entered into a player development contract the pdc with the affiliate the prior owner assigned its rights in the pdc to the borrower when the borrower acquired the franchise the pdc is for a term of c years and expires in year if the pdc is not terminated in year the pdc is automatically renewed if the pdc is terminated the borrower is permitted to enter into a player development contract with another major league club if one is available if no other major league clubs are available because their player development contracts have not been terminated the borrower must renew the player development contract with the affiliate under the pba as described in the offering circular for the franchise the circular a minor league club may use only players managers coaches instructors and trainers the standard player development contract is the only form of working agreement or contract permitted between major and minor league clubs tam-100953-00 provided to the minor league club by the major league club that enters into a player development contract with the minor league club and the minor league club may use only umpires that are provided by the league under the pba the players managers coaches instructors and trainers are under exclusive contract to the major league club and are compensated only by the major league club the major league club has exclusive authority and control_over the selection and supervision of the players managers coaches instructors and trainers the major league club has the sole right to assign direct designate or otherwise transfer any player to any other major league club or minor league club the minor league club that is a party to the player development contract cannot interfere with limit or restrict this right under the pba the purchaser of a franchise is required to provide a playing facility that meets the specified playing facility standards the application_for purchase must identify the proposed site of the facility the site is a factor that is reviewed in the application process and is approved or disapproved as part of the application if the proposed location is unsatisfactory an application will not be approved under the pba if there is a failure to comply with the playing facility standards following the acquisition of a franchise and the failure is not corrected in a timely fashion the president of the league may order the player development contract voidable at the option of the major league club that is a party to the player development contract and may require the minor league club to divest its interest in the franchise the pba requires a minor league club to obtain the major league club’s approval to relocate or to change league affiliation the major league club is entitled to terminate the player development contract if the minor league club fails to seek the requisite approval or if the minor league club takes action that is not in accord with the major league club’s decision the minor league club is further required to notify the commissioner of the major leagues and the president of the national association in writing at least months before the opening day of the season in which the new location will be used and receive approval of such relocation by the president of the national association in order for a relocation to be approved the minor league club must establish that improved business operations taking into account the quality of the the pba prohibits the team from using umpires other than those provided by the league the major leagues collectively pay umpire salaries and expenses and are entitled to select the contracts of those umpires some factors considered in evaluating a proposed location include compliance with the facility standards outlined in the pba seating capacity of the proposed facility availability of the proposed facility for playing dates from april through september location of the proposed site relative to the league’s geographic boundaries location of the proposed site relative to the existing territories of other minor league clubs attitude of local_government and community lease terms and the size and other attributes of the market in which the proposed site is located tam-100953-00 playing facility and the classification of play involved and or improved player development will be achieved at the new location the pba requires each major league club to support through a player development contract or ownership at least one triple-a minor league club under the pba expansions of the minor leagues occur only when a corresponding major league club is available to purchase the expansion club or to enter into a player development contract with the expansion club ie when the major leagues expand as described in the pba the purpose of the relationship between the major leagues and the minor leagues is to a b c d provide an environment for athletes to develop their potential as major league players provide an opportunity for baseball managers umpires trainers and administrators to enhance the professional skills needed for major league organizations create locally-owned and or managed sports franchises that grow while stressing customer satisfaction and the well-being of the local community provide quality entertainment at affordable prices to a geographically diverse audience complementing those markets served by major league baseball the circular describes the minor leagues including the league as a farm system and a source of future baseball players for the major leagues according to the director of player development for the affiliate minor league teams are a necessity in baseball for the players to develop to their fullest potential spectators help to develop the players collegiate teams do not fully develop baseball players and if the major leagues did not develop players in the minor leagues more players would have to be obtained through free-agency a more costly and ineffective method the borrower used proceeds of the bonds to pay costs of construction for the stadium the stadium satisfies the playing facility standards set forth in the pba the stadium is the only stadium within the borrower’s protected territory that satisfies the pba playing facility standards there is no stadium lease between the borrower and the affiliate the affiliate does not compensate the borrower for use of the stadium the borrower is entitled to retain revenues generated from the team games and does not share those revenues with the affiliate tam-100953-00 the stadium is expected to be used for team baseball games on d days for e games the borrower expects that the stadium will be used f days per year for various activities including minor league baseball games the team receives priority in its use of the stadium for its games for example the borrower would not allow a person to schedule use of the stadium in advance of the proposed date of use if that date falls within the team’s season and the schedule of games had not yet been established for the season the city owns the land on which the stadium is located the stadium site and leased that site to the issuer for a nominal amount the issuer lease the issuer lease_term is g years with one h-year renewal the issuer in turn leased the stadium site to the borrower the borrower lease under a lease that is identical in all material respects to the issuer lease the issuer lease and the borrower lease provide that the stadium site will be developed and maintained as a baseball park for use by a triple-a baseball team in addition during the term of the issuer lease and the borrower lease the borrower must maintain ownership of the team and the team must play its home games in the stadium the issuer characterized an amount equal to dollar_figureb as an equity contribution by the city to the stadium the issuer allocated this equity contribution to the costs of issuance in excess of percent of the bond proceeds and costs not otherwise permitted to be financed with bond proceeds such as privately used concession areas private seat areas private use events skyboxes and event private uses there was no actual contribution of dollar_figureb by the city the basis for the city’s equity contribution is two deemed payments of bond proceeds to the city and deemed contributions of those payments by the city to the issuer as described in a certificate of the issuer on the issue_date of the bonds the first deemed contribution results from the city’s purchase of the stadium site the city’s lease of the stadium site to the issuer for a nominal amount pursuant to the issuer lease and the issuer’s lease of the stadium site to the borrower pursuant to the borrower lease also for a nominal amount the borrower lease was valued and an amount equal to a portion of the difference between the fair_market_value of the borrower lease and the actual payments thereunder was deemed paid_by the borrower using bond proceeds to the city as a payment to compensate the city for leasing the stadium site for a nominal amount the city was deemed to have contributed that same amount back to the borrower the lease payment-contribution the second deemed contribution results from city’s expenditure of funds for certain costs with respect to the stadium site the borrower was deemed to have reimbursed the city for these costs using bond proceeds and the city was deemed to have contributed that same amount back to the borrower the reimbursement payment-contribution based on the lease payment-contribution and the reimbursement payment-contribution the issuer states that the bond proceeds that were the subject of these deemed payments were allocated to expenditures and thus the deemed contributions by the city are not bond proceeds tam-100953-00 law sec_103 generally provides that gross_income does not include interest on any state_or_local_bond sec_103 provides that this exclusion does not apply to any private_activity_bond unless it is a qualified_bond as such terms are defined under sec_141 under sec_145 the term qualified_bond means any private_activity_bond if such bond is a qualified_501_c_3_bond sec_145 provides that the term qualified_501_c_3_bond means any private_activity_bond issued as part of an issue if- all property which is to be provided by the net_proceeds of the issue is to be owned by a 501_c_3_organization or a governmental_unit and such bond would not be a private_activity_bond if- a c organizations were treated as governmental units with respect to their activities which do not constitute unrelated trades_or_businesses determined by applying sec_513 and b paragraphs and of sec_141 are applied by substituting percent for percent each place it appears and by substituting net_proceeds for proceeds each place it appears under sec_1_145-2 with exceptions that are not material here sec_1_141-0 through apply to sec_145 for example an issue ceases to be an issue of qualified c bonds if the issuer or a conduit borrower 501_c_3_organization takes a deliberate action subsequent to the issue_date that causes the issue to fail to comply with the requirements of sec_141 and sec_145 such as an action that results in revocation of exempt status of the 501_c_3_organization sec_141 provides that a bond is a private_activity_bond if the bond satisfies the private_business_use_test and the private_security_or_payment_test of sec_141 or the private_loan_financing_test of sec_141 under sec_141 an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use under sec_141 the term private_business_use means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit for this purpose use as a member of the general_public shall not be taken into account under sec_141 any activity carried on by a person other than a natural_person is treated as a trade_or_business sec_1_141-2 provides in part that an issue is an issue of private_activity_bonds if the issuer reasonably expects as of the issue_date that the issue will meet either the private business test or the private_loan_financing_test sec_1_141-2 provides that in general the reasonable expectations test must take into account reasonable expectations about events and actions over the entire stated term of an issue under sec_1_141-3 the percent private_business_use_test of sec_141 is met if more than percent of the proceeds of an issue is used in a trade_or_business of a tam-100953-00 nongovernmental person for this purpose the use of financed property is treated as the direct use of proceeds under sec_1_141-3 in determining whether an issue meets the private_business_use_test it is necessary to look to both the indirect and direct uses of proceeds under sec_1_141-3 both actual and beneficial use by a nongovernmental person may be treated as private_business_use in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output-type contract under sec_1_141-3 any other arrangement that conveys special legal entitlements for beneficial use of bond proceeds or of financed property that are comparable to ownership leases management contracts output contracts or research agreements results in private_business_use for example an arrangement that conveys priority rights to the use or capacity of a facility generally results in private_business_use under sec_1_141-3 in general the private_business_use of proceeds is allocated to property under sec_1_141-6 the amount of private_business_use of that property is determined according to the average percentage of private_business_use of that property during the measurement_period sec_1_141-3 provides in pertinent part that the measurement_period of property financed by an issue begins on the later of the issue_date of that issue or the date the property is placed_in_service and ends on the earlier of the last date of the reasonably expected economic life of the property or the latest maturity_date of any bond of the issue financing the property determined without regard to any optional redemption dates under sec_1_141-3 the average percentage of private_business_use is the average of the percentages of private_business_use during the 1-year period within the measurement_period appropriate adjustments must be made for beginning and ending periods of less than year under sec_1_141-3 the percentage of private_business_use of property for any year period is the average private_business_use during that year this average is determined by comparing the amount of private_business_use during the year to the total amount of private_business_use and use that is not private_business_use government_use during that year sec_1_141-3 through g v apply to determine the average amount of private_business_use for a 1-year period tam-100953-00 under sec_1_141-3 for a facility in which actual government_use and private_business_use occur at different times eg different days the average amount of private_business_use generally is based on the amount of time that the facility is used for private_business_use as a percentage of the total time for all actual use in determining the total amount of actual use periods during which the facility is not in use are disregarded under sec_1_141-3 for a facility in which government_use and private_business_use occur simultaneously the entire facility is treated as having private_business_use for example a governmentally owned facility that is leased or managed by a nongovernmental person in a manner that results in private_business_use is treated as entirely used for a private_business_use if however there is also private_business_use and actual government_use on the same basis the average amount of private_business_use may be determined on a reasonable basis that properly reflects the proportionate benefit to be derived by the various users of the facility eg reasonably expected fair_market_value of use for example the average amount of private_business_use of a garage with unassigned spaces that is used for government_use and private buiness use is generally based on the number of spaces used for private_business_use as a percentage of the total number of spaces under sec_141 the private_security_or_payment_test is satisfied if payment of the principal of or the interest on more than percent of the proceeds of the issue is directly or indirectly secured_by any interest in property used or to be used for a private_business_use or payments in respect of such property or to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use sec_1_141-6 provides that for purposes of sec_1_141-1 through the provisions of sec_1_148-6 apply for purposes of allocating proceeds for expenditures allocations generally may be made using any reasonable consistently applied accounting_method and allocations under sec_141 and sec_148 must be consistent with each other sec_1_148-6 provides that reasonable accounting methods for allocating funds from different sources to expenditures_for the same governmental purpose include any of the following methods if consistently applied a specific tracing method a gross_proceeds spent first method a first-in_first-out method or a ratable allocation method sec_1_148-6 requires that an allocation of gross_proceeds of an issue to an expenditure must involve a current outlay of cash for a governmental purpose of the issue sec_1_148-6 states that if an issuer fails to maintain books_and_records sufficient to establish the accounting_method for an issue and the allocation of the proceeds of that issue the rules of sec_1_148-6 are applied using the specific tracing method tam-100953-00 analysis issue one the affiliate has priority rights to use the franchise to develop its players managers coaches instructors and trainers the affiliate is the only nongovernmental person that enjoys these rights the franchise provides the right to operate a team in the league and requires the borrower to maintain an affiliation with a major league club for the duration of the borrower’s ownership of the franchise the franchise has no termination_date the player development contract is the exclusive mechanism by which the major league club affiliation is established and it is the exclusive mechanism by which the major league affiliate personnel are provided hence through the operation of the pdc only players managers coaches instructors and trainers provided by the affiliate make up the team accordingly it is the affiliate that has the right to field the team that plays games in the league the affiliate’s rights with respect to the team go beyond simply fielding a team under the pba the players managers coaches instructors and trainers are under the exclusive contract to the affiliate and are compensated only by the affiliate the affiliate has exclusive authority and control_over the selection and supervision of these persons the affiliate has the sole right to assign direct designate or otherwise transfer any player to any other major league club or minor league club the borrower is prohibited from restricting any of the affiliate’s rights with respect to these persons under the franchise the borrower must provide a stadium that meets certain playing facility standards through the pdc the affiliate is entitled to play its games in such a facility if the borrower fails to provide a facility for the team’s games that meet the playing facility standards and this failure is not corrected as provided in the pba the borrower is subject_to certain sanctions including the affiliate’s termination of the pdc and the borrower’s divestiture of its interest in the franchise it can be reasonably inferred from the facts that as of the issue_date of the bonds the borrower reasonably expected to be a party to a player development contract with the affiliate or another major league club during the term of the bonds for the borrower to use the franchise to operate a baseball club in the league it must enter into a player development contract with a major league affiliate and therefore it use players managers coaches instructors and trainers provided by a major league club the issuer argues that the affiliate is not a private business user of the franchise because the borrower not the affiliate is the ultimate beneficiary of the franchise and that the benefits flowing to the affiliate should be disregarded as incidental to the tam-100953-00 benefits derived by the borrower the issuer also argues that the affiliate received nothing as a result of the borrower’s acquisition of the franchise because the affiliate was guaranteed an affiliation with a triple-a minor league team and a playing facility long before the affiliate entered into the pdc with the borrower it notes that the affiliate does not receive profits revenues or gains from the franchise or its operation by the borrower the issuer further notes that according to the director of player development for the affiliate the value of the affiliate would be unaffected by its relationship with the borrower these arguments do not recognize the significance of the franchise to the affiliate while the borrower is a beneficiary of the franchise this does not prohibit the affiliate from also being a beneficiary functionally the franchise through the team serves as a farm system for the affiliate the purpose of which is in part to enable athletes to develop their potential as major league players and to provide an opportunity for managers coaches instructors and trainers to enhance the skills needed to work for the affiliate the affiliate’s player development occurs as a direct result of competition in league baseball games ie the rights flowing from the franchise as characterized by the director of player development for the affiliate the affiliate’s use of the franchise permits it to develop future major league team personnel for its own benefit and to do so in a manner that avoids not only the costs borne by the borrower but also reduces the costs of obtaining players by the free-agency method these avoided costs are a no less important right to the affiliate than the right to receive or share in the profits revenues or gains of the franchise that the affiliate was assured of being able to enter into a player development contract with an unspecified minor league team does not mean the use by the affiliate as a result of the pdc should be ignored finally the issuer argues that the affiliate is merely providing contractual services under the pdc which enable the borrower to present entertainment and thereby fulfill its purposes of providing baseball in the city the issuer analogizes its facts to a governmental entity’s purchase of a computer as described in the joint_committee on taxation general explanation of the tax_reform_act_of_1986 pincite we disagree the distinction between use that satisfies the private_business_use_test and use that is characterized as merely providing products or services as illustrated by the joint_committee computer example turns on the type of benefit derived by the nongovernmental person when a person purchases a computer the benefit received from its use arises from the ongoing functions provided to the user of the computer eg word processing spreadsheets internet as long as it owns the computer the governmental purchaser receives all of these benefits and may exclude other persons from using the computer the provider may earn a profit on the sale but it may not use the functions of the computer in its trade_or_business any ongoing relationship between the governmental purchaser and the computer provider is in furtherance of the governmental purchaser’s primary function s the affiliate’s use of the franchise is distinctly different unlike a computer provider who does not actually use the computer tam-100953-00 it sells the affiliate uses the franchise to field a team and thereby develop its players managers coaches instructors and trainers accordingly we conclude that under sec_1_141-3 the affiliate has a special legal entitlement to use the franchise and therefore is a private business user of the franchise issue two during the term of the pdc the borrower and the affiliate use the franchise at the same time the borrower uses the franchise as its owner and the affiliate uses the franchise to develop its players managers coaches instructors and trainers whether or not use occurs on the same basis depends on the form of use by the governmental user and the private business user for example in the management_contract example in sec_1_141-3 the facility is not used on the same basis where the governmental user owns a building and the private business user manages the building however in the parking garage example in that section the facility is used on the same basis where the use by the governmental user and the private business user takes the same form parking cars in the garage here use by the borrower and the affiliate is not on the same basis the borrower uses the franchise as its owner and the affiliate uses the franchise as a tool to develop its players managers coaches instructors and trainers thus the use of the franchise is simultaneous use that is not on the same basis for each 1-year period during the term of the pdc the entire franchise is used by the affiliate for a private_business_use the pdc between the borrower and the affiliate expires in year notwithstanding as described above it can be reasonably inferred from the facts that as of the issue_date of the bonds the borrower reasonably expected to be a party to a player development contract with the affiliate or another major league club throughout the measurement_period any player development contract like the pdc will result in private_business_use accordingly we conclude that the average amount percentage of private_business_use of the franchise over the measurement_period is percent and thus percent of the proceeds of the bonds used to purchase the franchise are used for a private_business_use issue three the affiliate and only the affiliate is entitled to have its players managers coaches instructors and trainers play in a stadium that meets the playing facility standards set forth in the pba the stadium is currently the only playing facility within the protected territory covered by the franchise that satisfies the playing facility standards if the tam-100953-00 borrower fails to provide a facility for the team’s games that meet the playing facility standards and this failure is not corrected as provided in the pba the borrower is subject_to certain sanctions including the affiliate’s termination of the pdc and the borrower’s divesture of its interest in the franchise in the operation of the stadium the team is given priority for use of the stadium for its games over other uses of the facility for example the borrower will not allow a person to schedule use of the stadium in advance of the proposed date of use if that date falls within the team’s season and the schedule of games had not yet been established for the season the issuer lease and the borrower lease provide that the stadium will be used developed and maintained as a baseball park for use predominantly by a triple-a club whether with the affiliate or another major league club in addition during the term of the issuer lease and the borrower lease the borrower must maintain ownership of the team and the team must play its home games in the stadium the term of the issuer lease and the borrower lease excluding any extensions is coterminous with the term of the bonds thus as of the issue_date of the bonds the borrower expected to use the stadium and not another facility for the team’s baseball games during the term of the bonds any relocation by the borrower is subject_to a number of limitations in particular the borrower must obtain the approval of the affiliate or any subsequent major league club before relocating in addition the borrower must also notify the commissioner of the major leagues and the president of the national association in writing at least months before the opening day of the season in which the new location will be used and receive approval of such relocation by the president of the national association in order for the relocation to be approved the borrower must establish that improved business operations taking into account the quality of the playing facility and the classification of play involved and or improved player development will be achieved at the new location the issuer argues that the affiliate has no enforceable right to use the stadium in particular the issuer argues that the affiliate does not have a right to use a particular stadium and thus the affiliate cannot have special legal entitlements to use the stadium this argument does not accurately reflect the facts in order to meet the scheduling needs of the team arising from playing games in the league the team must receive priority rights to play its games in a stadium the affiliate through its personnel which compose the team is entitled to a stadium that meets certain playing facility standards the only stadium in the franchise’s protected territory that meets these standards is the stadium thus through the team the affiliate has priority rights to use the stadium any other conclusion ignores the borrower’s obligation under the franchise and the pdc as well as the necessities of league operation the issuer further argues that the affiliate does not have special legal entitlements because it has no rights to control the operation of the stadium practically the tam-100953-00 affiliate requires no control_over the stadium the borrower as owner of the franchise and the stadium gives the team preference in scheduling games thus the affiliate is assured that it will be able to develop its players managers coaches instructors and trainers by playing baseball games in the stadium finally the issuer argues that even if the affiliate is a private business user of the playing field and clubhouse areas at the stadium they are not a private business user of the remaining part of the stadium eg the seating area this argument fails to recognize the inseparable nature of these portions of the stadium the pba require a stadium facility that meets certain minimum standards these standards go beyond providing specifications for the playing field and the clubhouse areas but rather specify the size of the overall facility including recommendations regarding seating public comfort stations concession areas novelty stands and ticket windows given that the requirements for the stadium originate in the pba it is inappropriate to view the different portions of the facility separately moreover according to the director of player development for the affiliate spectators help to develop the players which indicates that the affiliate perceives its use as coming not just from the playing field and clubhouse areas of the stadium but rather from the entire facility accordingly we conclude that the affiliate has a special legal entitlement to use the stadium and therefore is a private business user of the stadium while there is no single agreement that conveys to the affiliate a special legal entitlement to use the stadium such entitlement can be established viewing the facts and circumstances as a whole issue four the use of the stadium occurs in two situations -- team games and other events based on the facts provided the stadium is expected to be used approximately d days per year for team games and i days per year for other uses during the i days of other use no facts have been presented indicating there is private_business_use of the stadium by the affiliate thus the expected amount of private_business_use by the affiliate for any 1-year period is equal to d divided by f or percent multiplied by the amount of private_business_use during the d days as described below during team games the borrower and the affiliate use the stadium at the same time as described above whether or not use occurs on the same basis depends on the form of use by the governmental user and the private business user here use by the borrower and the affiliate is not on the same basis the borrower uses the stadium as its owner and the affiliate uses the stadium as a tool to develop its players managers coaches instructors and trainers hence the use of the stadium is simultaneous use that is not on the same basis for each 1-year period during the affiliate’s use of the stadium the entire stadium is used for a private_business_use based on the other uses of the stadium this results in the average private_business_use by the affiliate of the stadium during any 1-year period being equal to percent tam-100953-00 as described above it can be reasonably inferred from the facts that as of the issue_date of the bonds the borrower reasonably expected the stadium to be for team games over the entire measurement_period therefore a major league club whether the affiliate or otherwise will be as a private business user of percent of the stadium during each year of the measurement_period accordingly we conclude that the average percentage of private_business_use of the stadium over the measurement_period i sec_76 percent and thus percent of the proceeds of the bonds used to construct the stadium are used for a private_business_use issue five the issuer has conceded that the method of payment of debt service on the bonds constitutes private payments under sec_141 issue six the issuer has not maintained sufficient books_and_records to support its assertion that the city intended to make an equity contribution with the lease payment-contribution and the reimbursement payment-contribution accordingly we conclude that the specific tracing method must be used to account for the bond proceeds that were the subject of such deemed payments and receipts thus any expenditures made with the city’s equity contribution shall be treated as made with bond proceeds the issuer has provided no contemporaneous evidence that the city intended to make an equity contribution rather the contemporaneous city documents eg the issuer lease and the city’s related resolutions provided to us are silent as to the receipts under the lease payment-contribution and the reimbursement payment-contribution and the intent to contribute those receipts to the stadium while the issuer purporting to act on behalf of the city did execute a certificate at the time of issuance of the bonds which described the lease payment-contribution and the reimbursement payment-contribution the issuer is not related to the city no facts have been presented to suggest that the issuer is authorized to act on behalf of the city it was only after we pointed out to the issuer that there was no record of the city’s intent to make an equity contribution that the city executed and provided a certificate similar to the issuer’s certificate given the context in which this certificate was provided it is inappropriate to give weight to the city’s certificate thus from the record all that can be inferred is that the city intended to purchase the stadium site ultimately lease it to the borrower and expend its funds for certain costs relating to the stadium site caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
